 
Exhibit 10.3
 
 
For Directors Only
 

[Notice for use with Directors]
 
AMENDED AND RESTATED 2000 STOCK INCENTIVE PLAN
 


 
NON-QUALIFIED STOCK OPTION GRANT NOTICE
 




 
Itron, Inc. (the "Company") hereby grants to Participant an Option (the
"Option") to purchase shares of the Company's Common Stock.  The Option is
subject to all the terms and conditions set forth in this Stock Option Grant
Notice (this "Grant Notice") and in the Stock Option Agreement and the Company's
Amended and Restated 2000 Stock Incentive Plan (the "Plan"), which are attached
to and incorporated into this Grant Notice in their entirety.


Participant:
   
Grant Date:
   
Vesting Base Date:
   
Number of Shares Subject to Option:
   
Exercise Price (per Share):
   
Option Expiration Date:
   
(subject to earlier termination in accordance with the terms of the Plan and the
Stock Option Agreement)
   
 
Type of Option:
 
Nonqualified Stock Option
Vesting and Exercisability Schedule:
 

Additional Terms/Acknowledgement:  The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Stock Option
Agreement, the Plan and the Plan Summary.  Participant further acknowledges that
as of the Grant Date, this Grant Notice, the Stock Option Agreement and the Plan
set forth the entire understanding between Participant and the Company regarding
the Option and supersede all prior oral and written agreements on the subject.

   

ITRON, INC.  
 
 /s/ LeRoy D. Nosbaum
     Chairman and Chief Executive Officer
PARTICIPANT
 
____________________
[PARTICIPANT NAME]
 
Attachments:
1.  Stock Option Agreement
2.  2000 Stock Incentive Plan
3.  Plan Summary
4.  NED Stock Option Grant Program
 
Date:                                                            
Address:                                                            
 
Taxpayer ID:                                                            



 



 
 

 
1

--------------------------------------------------------------------------------

 
For Officers and Employees

[Notice for use with Employees]
 
AMENDED AND RESTATED 2000 STOCK INCENTIVE PLAN
 


 
NON-QUALIFIED STOCK OPTION GRANT NOTICE
 




 
Itron, Inc. (the "Company") hereby grants to Participant an Option (the
"Option") to purchase shares of the Company's Common Stock.  The Option is
subject to all the terms and conditions set forth in this Stock Option Grant
Notice (this "Grant Notice") and in the Stock Option Agreement and the Company's
Amended and Restated 2000 Stock Incentive Plan (the "Plan"), which are attached
to and incorporated into this Grant Notice in their entirety.


Participant:
   
Grant Date:
   
Vesting Base Date:
   
Number of Shares Subject to Option:
   
Exercise Price (per Share):
   
Option Expiration Date:
   
(subject to earlier termination in accordance with the terms of the Plan and the
Stock Option Agreement)
   
 
Type of Option:
 
Nonqualified Stock Option
Vesting and Exercisability Schedule:
 

Additional Terms/Acknowledgement:  The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Stock Option
Agreement, the Plan and the Plan Summary.  Participant further acknowledges that
as of the Grant Date, this Grant Notice, the Stock Option Agreement and the Plan
set forth the entire understanding between Participant and the Company regarding
the Option and supersede all prior oral and written agreements on the subject.

   

ITRON, INC.
 
  [/s/ LeRoy D. Nosbaum
Chairman and Chief Executive Officer
PARTICIPANT
 
_______________________
[PARTICIPANT NAME]
 
Attachments:
1.  Stock Option Agreement
2.  2000 Stock Incentive Plan
3.  Plan Summary
 
Date:                                                            
Address:                                                            
 
Taxpayer ID:                                                            


 
 

 
2

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED 2000 STOCK INCENTIVE PLAN

 
STOCK OPTION AGREEMENT
 

Pursuant to your Stock Option Grant Notice (the "Grant Notice") and this Stock
Option Agreement, Itron, Inc. has granted you an Option under its Amended and
Restated 2000 Stock Incentive Plan (the "Plan") to purchase the number of shares
of the Company's Common Stock indicated in your Grant Notice (the "Shares") at
the exercise price indicated in your Grant Notice.  Capitalized terms not
expressly defined in this Stock Option Agreement or the Grant Notice have the
same definitions as in the Plan.
 
The details of the Option are as follows:
 
1.           Vesting and Exercisability.  Subject to the limitations contained
herein, the Option will vest and become exercisable as provided in your Grant
Notice, provided that vesting will cease upon termination of your employment or
service relationship with the Company or a Related Corporation and the unvested
portion of the Option will terminate.
 
2.           Securities Law Compliance.  At the present time, the Company has an
effective registration statement with respect to the Shares.  The Company
intends to maintain this registration but has no obligation to do so.  In the
event that such registration ceases to be effective, you will not be able to
exercise the Option unless exemptions from registration under federal and state
securities laws are available, which exemptions from registration are very
limited and might be unavailable.  The exercise of the Option must also comply
with other applicable laws and regulations governing the Option, and you may not
exercise the Option if the Company determines that such exercise would not be in
material compliance with such laws and regulations.


3.           Method of Exercise.  You may exercise the Option by giving written
notice to the Company, in form and substance satisfactory to the Company, which
will state your election to exercise the Option and the number of Shares for
which you are exercising the Option.  The written notice must be accompanied by
full payment of the exercise price for the number of Shares you are
purchasing.  You may make this payment in any combination of the
following:  (a) by cash; (b) by check acceptable to the Company; (c) unless the
Plan Administrator determines otherwise, by using shares of Common Stock you
have owned for at least six months; (d) if the Common Stock is registered under
the Exchange Act and to the extent permitted by law, by instructing a broker to
deliver to the Company the total payment required all in accordance with the
regulations of the Federal Reserve Board; or (e) by any other method permitted
by the Plan Administrator.
 
4.           Treatment Upon Termination of Employment or Service Relationship.
The unvested portion of the Option will terminate automatically and without
further notice immediately upon termination of your employment or service
relationship with the Company or a Related Corporation for any reason
("Termination of Service").  For purposes of this Stock Option Agreement,
"Retirement" means retirement on or after the earlier of (i) age 65 or (ii) age
55 plus ten years of employment or service with the Company or a Related
Corporation.  You may exercise the vested portion of the Option as follows:
 
(a)           General Rule.  You must exercise the vested portion of the Option
on or before the earlier of (i) three months after your Termination of Service
and (ii) the Option Expiration Date;
(b)           Retirement.  If your employment or service relationship terminates
due to Retirement, you must exercise the vested portion of the Option on or
before the earlier of (i) three years after your Termination of Service and
(ii) the Option Expiration Date;
(c)           Disability.  If your employment or service relationship terminates
due to Disability, you must exercise the vested portion of the Option on or
before the earlier of (i) one year after your Termination of Service and
(ii) the Option Expiration Date;
(d)           Death.  If your employment or service relationship terminates due
to your death, the vested portion of the Option must be exercised on or before
the earlier of (i) one year after your Termination of Service and (ii) the
Option Expiration Date.  If you die after your Termination of Service but while
the Option is still exercisable, the vested portion of the Option may be
exercised until the earlier of (x) one year after the date of death and (y) the
Option Expiration Date; and
(e)           Cause.  The vested portion of the Option will automatically expire
at the time the Company first notifies you of your Termination of Service for
Cause, unless the Plan Administrator determines otherwise.  If your employment
or service relationship is suspended pending an investigation of whether you
will be terminated for Cause, all your rights under the Option likewise will be
suspended during the period of investigation.  If any facts that would
constitute termination for Cause are discovered after your Termination of
Service, any Option you then hold may be immediately terminated by the Plan
Administrator.
 

 
It is your responsibility to be aware of the date the Option terminates.
 
3

--------------------------------------------------------------------------------


 
5.           Limited Transferability.  During your lifetime only you can
exercise the Option.  The Option is not transferable except by will or by the
applicable laws of descent and distribution, except to the extent permitted by
the Plan Administrator.  The Plan provides for exercise of the Option by a
beneficiary designated on a Company-approved form or the personal representative
of your estate.
 
6.           Withholding Taxes. As a condition to the exercise of any portion of
the Option, you must make such arrangements as the Company may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such exercise.
 
7.           Option Not an Employment or Service Contract.  Nothing in the Plan
or any Award granted under the Plan will be deemed to constitute an employment
contract or confer or be deemed to confer any right for you to continue in the
employ of, or to continue any other relationship with, the Company or any
Related Corporation or limit in any way the right of the Company or any Related
Corporation to terminate your employment or other relationship at any time, with
or without Cause.
 
8.           No Right to Damages.  You will have no right to bring a claim or to
receive damages if you are required to exercise the vested portion of the Option
within three months (three years in the case of Retirement, and one year in the
case of Disability or death) of your Termination of Service or if any portion of
the Option is cancelled or expires unexercised.  The loss of existing or
potential profit in Awards will not constitute an element of damages in the
event of your Termination of Service for any reason even if the termination is
in violation of an obligation of the Company or a Related Corporation to you.
 
9.           Binding Effect.  This Stock Option Agreement will inure to the
benefit of the successors and assigns of the Company and be binding upon you and
your heirs, executors, administrators, successors and assigns.
 
 
4

--------------------------------------------------------------------------------



 
AMENDED AND RESTATED 2000 STOCK INCENTIVE PLAN
 
NOTICE OF EXERCISE OF STOCK OPTION

 
To:  Itron, Inc.
 


 
I, a resident of the State of _____________, hereby exercise my Nonqualified
Stock Option granted by Itron, Inc. (the "Company") on ____________, ____,
subject to all the terms and provisions thereof and of the Amended and Restated
2000 Stock Incentive Plan (the "Plan"), and notify the Company of my desire to
purchase _______ shares of Common Stock of the Company at the exercise price of
$_______ per share.  I hereby represent and warrant that I have been furnished
with a copy of the Plan and the Plan Summary.
 


 


Dated:  _________________________                                                 PARTICIPANT
NAME ________________________
 
                                                                                      
 
Taxpayer I.D. Number  _______________________          Address
_________________________
                                               ________________________
 
                                                                                     


RECEIPT

 
 
______________________ hereby acknowledges receipt from _________________ in
payment for ________ shares of Common Stock of Itron, Inc., a Washington
corporation, of $___________________ in the form of:
 
_____ Cash
 
 _____ Check (personal, cashier's or bank certified)
 
      _____ Shares of the Company's Common Stock, fair market value $_______ per
share, held by the optionee for a period
             of at least six months

_____ Copy of irrevocable instructions to Broker
 

 
Date:  __________________________                                                                                     By: ____________________________                                                     
FMV on such
date:  $______________                                                                                     For:  Itron,
Inc.
 



 

 
 

 
5

--------------------------------------------------------------------------------

 
